Title: From Thomas Jefferson to George Washington Adams, 9 August 1824
From: Jefferson, Thomas
To: Adams, George Washington


				
					
					Monticello Aug. 9. 24.
				
				Th: Jefferson returns his thanks to mr George Washington Adams for the eloquent oration on the late 4th. of July which he has been so kind as to send him. he deems it a subject of worthy congratulations to his fellow citizens that a young character of so much promise, and descended thro’ a lineage so meritorious, is now entering on the stage of life, with so much personal, as well as heredetary title to their confidence and favor; and he prays him to be assured of his best wishes for his prosperous attainments, and of his own high and respectful consideration.
				
					
				
				